Title: To Thomas Jefferson from Ebenezer Gearey, Jr., 14 June 1786
From: Gearey, Ebenezer, Jr.
To: Jefferson, Thomas


Brest, 14 June 1786. Since his letter of 12 June, has learned that his trunk has been attached. The trunk contains nothing but clothes and a great many papers, including “Obligations on a Grate Number of different People in America Payable to my Order, Many of which Papers I am in the Gratest Want for to forward to My Agent, they are the Ground Work of all My Business and Property in America and not worth One Shilling to any Creaditor in Europe.” Has learned that the person to whom “Mr. Chipindall” had letters has refused to handle the affair because he does not want to be involved; is convinced that his creditors intend to speculate and make money on his property. Although there is no money in his trunk there was about £22,000 in securities in the form stated above. Has learned also that “Mr. Chipindall” has obtained leave from the minister to have Gearey return to London with him if the latter is willing, and if not, to attach his property; is informed by his friends that he cannot be imprisoned in France for debts in England; nevertheless, he is still detained; is dreadfully abused. Lists and encloses copies of his previous letters because he fears they have not reached TJ.
